United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1398
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Joshua R. Clifton,                      * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: October 13, 2008
                                Filed: March 24, 2009
                                 ___________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       Joshua Ryan Clifton pled guilty to being a felon in possession of ammunition,
in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court applied a
“crime of violence” sentencing enhancement due to a prior Missouri conviction for
auto tampering, and imposed a 120-month sentence, the statutory maximum. Clifton
appeals, arguing that auto tampering does not qualify as a crime of violence under
U.S.S.G. § 4B1.2. In United States v. Williams, 537 F.3d 969 (8th Cir. 2008), this
court held that auto tampering is not a crime of violence. Accordingly, this court
vacates the sentence, and remands for resentencing.
                       ______________________________